ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_08_FR.txt. OPINION INDIVIDUELLE DE M. TARAZI

J'ai voté en faveur de l'ordonnance adoptée par la Cour. Je crois toute-
fois devoir exposer mon opinion individuelle sur deux points essentiels
qui ont, à mon avis, une importance particulière, à savoir:

1) la compétence de la Cour;

2) le rôle de la Cour en tant qu’organe des Nations Unies et la place qui
lui revient dans le processus de règlement pacifique des différends
internationaux.

COMPÉTENCE DE LA COUR

La compétence que possède la Cour internationale de Justice en ma-
tière contentieuse n’est pas obligatoire. Il faut que les Etats l’aient accep-
tée préalablement à la saisine. Si le défendeur fait défaut, il incombe à la
Cour de rechercher, avant tout examen du fond, si elle est habilitée à
trancher le différend qui lui a été soumis par l'Etat demandeur, conformé-
ment à l’article 53 du Statut.

Dans le cas présent, la Cour avait à examiner une demande en indica-
tion de mesures conservatoires introduite par le Gouvernement grec.
Cette demande devait, aux yeux du Gouvernement hellénique, protéger
les droits de la Grèce sur le plateau continental de la mer Egée. La Cour a
donc été convoquée d’urgence par son Président, conformément aux dis-
positions du paragraphe 3 de l’article 66 de son Règlement.

La Turquie, partie défenderesse à l’instance, a choisi de ne pas répondre
à la convocation qui lui a été faite en application du paragraphe 2 de
l'article 66 du Règlement. Toutefois le ministère des affaires étrangères de
Turquie a fait parvenir au Greffier de la Cour une communication écrite.
Cette communication soulevait l'exception d’incompétence et réclamait:

a) le rejet de la demande en indication de mesures conservatoires sollici-
tée par la Grèce;
b) la radiation de l’affaire du rôle de la Cour.

Ces deux demandes étaient donc bien distinctes. La première consistait
à dire que les mesures conservatoires n'étaient pas nécessitées par la situa-
tion. La seconde déniait à la Cour le droit de statuer sur la requête intro-
ductive d’instance de la Grèce et même d’en débattre.

A cette étape de la procédure, la Cour n’avait qu’à décider de l’octroi

32
32 MER EGEE (OP. IND. TARAZI)

ou non des mesures conservatoires. Pouvait-elle le faire si elle ne possé-
dait pas le pouvoir de trancher le différend au fond, si, en d’autres termes,
elle était incompétente? On a soutenu la thèse que, s’agissant de l’applica-
tion des dispositions de l’article 41 du Statut de la Cour qui régit les
mesures conservatoires, la Cour possédait une compétence spéciale qui
diffère, en quelque sorte, de sa compétence originelle et spécifique prévue
à l’article 36 du même Statut.

C’est là une prise de position à laquelle je ne saurais souscrire. Sans
entrer dans les détails de l’argumentation, je me dois de déclarer que la
Cour n’est compétente qu’en vertu de l’article 36 de son Statut. Le pou-
voir qui iui est octroyé par l’article 41 de statuer, le cas échéant, sur les
mesures conservatoires n’est que le corollaire de la compétence qu’elle
détient en vertu de l’article 36 du Statut conformément à l’adage juridique
«qui peut le plus peut le moins».

Cela étant, la situation telle qu’elle se présentait à la Cour exigeait
d’elle qu’elle se montrât vigilante dans l’appréciation des divers éléments
contenus dans la requête introductive d’instance de la Grèce. En effet,
celle-ci avait prétendu que deux instruments diplomatiques accordaient
compétence à la Cour: l’article 17 de l’Acte général de 1928 pour le
règlement pacifique des différends internationaux et le communiqué con-
joint de Bruxelles en date du 31 mai 1975.

La Cour ne pouvait, au vu des deux documents précités, se prononcer,
au stade actuel de la procédure, sur sa compétence. Celle-ci nécessitait un
plus ample examen du fait de la complexité et de l’ambiguïté des pro-
blémes qui étaient posés et à la solution desquels on ne pouvait parvenir
qu’aprés un déroulement normal des procédures écrite et orale.

La demande tendant à ce que l’affaire soit rayée du rôle de la Cour ne
pouvait, dans les circonstances présentes, être admise. Selon une juris-
prudence constante de la Cour, la radiation n’est décidée que dans le seul
cas où l'Etat demandeur n’invoque, à l’appui de sa requête, aucun instru-
ment juridique qui attribue compétence à la Cour, mais se contente de
laisser à l’Etat défendeur la possibilité d'exprimer son acquiescement au
déroulement de la procédure. Cependant, à partir du moment où l'Etat
défendeur se prononcait négativement en signifiant son refus de recon-
naître la compétence de la Cour, celle-ci ordonnait la radiation de
Vaffaire. Telles sont, à mon avis, la signification et la portée juridique des.
ordonnances du 12 juillet 1954 (Traitement en Hongrie d’un avion des
Etats-Unis d’ Amérique et de son équipage, C.I.J. Recueil 1954, p. 99 et
103), du 14 mars 1956 (Incident aérien du 10 mars 1953, C.I.J. Recueil
1956, p. 6), du 16 mars 1956 (Affaire de I’ Antarctique, C.I.J. Recueil 1956,
p. 12 et 15).

Il est clair que l’affaire actuelle se présente différemment. Voilà pour-
quoi la Cour n’a pas décidé de la rayer du rôle et a réservé à plus tard sa
position sur la question de sa compétence.

33
33 MER EGEE (OP. IND, TARAZI)

POUVOIR ET ROLE DE LA COUR
DANS LE SYSTEME DES NATIONS UNIES

Je pense que la Cour était bien inspirée d’agir comme elle l’a fait. I] me
semble cependant qu’une attention spéciale aurait dû être accordée au
fait que des circonstances particulières ont entouré la procédure.

En même temps qu’elle sollicitait de la Cour l’indication de mesures
conservatoires, la Grèce s’adressait au Conseil de sécurité pour lui de-
mander d’examiner la situation qu’elle avait déjà décrite dans sa requête
introductive d’instance. Il ne s’agissait pas, en l’espèce, de l’exercice
simultané de deux recours parallèles étant donné que le Conseil de sécu-
rité, à la différence de la Cour, est un organe politique. La règle electa una
via n’avait pas à être appliquée.

Or, tandis que la procédure orale se poursuivait à la Cour, le Conseil de
sécurité adopta, «par consensus», sa résolution du 25 août 1976 par
laquelle il recommandait principalement aux parties de poursuivre leurs
négociations et de s’adresser, le cas échéant, à la Cour. C'était là, à coup
sûr, une situation qui créait un élément nouveau devant entrer en ligne de
compte dans la formulation de l’ordonnance de la Cour.

En effet, s’il est vrai et certain que la Cour est un organe judiciaire indé-
pendant, que ni l’Assemblée générale, ni le Conseil de sécurité ne sont en
mesure sans le consentement des parties intéressées de la dessaisir d’une
affaire à elle soumise, il n’en est pas moins vrai qu’elle fait partie inté-
grante des Nations Unies puisque l’article 7 de la Charte prévoit qu’elle
est un des «organes principaux de l'Organisation » et que l’article 92 dis-
pose que son statut est annexé à la Charte «dont il fait partie intégrante».
Il n’en était pas ainsi de la Cour qui a précédé celle-ci. Le Pacte de la SAN
n’avait pas prévu que la Cour permanente de Justice internationale était
un de ses organes. La Cour, elle-méme, avait été instituée indépendam-
ment de l’élaboration et de l’adoption du pacte.

Cela étant, la présente Cour, tout en maintenant son indépendance
ne doit pas négliger de prendre en considération cette vérité première,
à savoir qu’elle fait partie intégrante de l'ONU. La Charte dont la genèse
historique marque une étape nouvelle dans l’histoire offre des différences
essentielles par rapport aux dispositions de son devancier, le Pacte de la
SdN. Ces différences étaient dues à une situation nouvelle à laquelle ont
fait face les Etats et les peuples en raison des suites de la seconde guerre
mondiale et des développements qui l’ont précédée ou en ont précipité
le déclenchement.

Tl n’est pas nécessaire ici de passer en revue ces différences. On pour-
rait pourtant se contenter d'affirmer qu’en vertu de la Charte le Conseil
de sécurité assume une responsabilité essentielle en vue du maintien de la
paix et de la sécurité. La Cour devrait collaborer, si les circonstances
l’exigent, à cette œuvre fondamentale.

Jl faut reconnaître que la Cour n’a pas manqué à cette tâche. Plusieurs

34
34 MER ÉGÉE (OP. IND. TARAZI)

des considérants de l’ordonnance rappellent la résolution du Conseil de
sécurité. Il m'aurait paru néanmoins nécessaire que cette résolution soit
mentionnée dans le dispositif.

(Signé) Salah El Dine TARAZI.

35
